Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments

This action is in response to amendment filed on 12/29/2021, which has been entered.

Claims 4, 5, 19 and 20 have been canceled; currently claims 1-3 and 6-18 are still pending.

Note:  In preparing next response Applicant is advised to indicate where in the specification can support be found should claims be amended to include new limitations.  Please also indicate whether paragraph numbers are those of the specification as originally filed or of the published application.

In view of Applicant’s amendment, the objections to the specification and to the claims have been withdrawn.  However, new objections have been made.

In view of Applicant’s amendment, the 35 USC § 112(b) rejections of claims 13, 14 and 18 have been withdrawn.  However, a new rejection has been made.


In view of Applicant’s amendment, the presumption that 35 USC § 112(f) has been invoked for claims 1-5, 6, 7 and 13-20 has been withdrawn.

Applicant argued on page 13 that Yang is not prior art.  This argument is persuasive and the application of the Yang reference has been withdrawn.

Applicant’s arguments on pages 12-14 regarding Feature 1 and Feature 2 are directed to the new limitations and are addressed in the updated rejections below.

Specification

The disclosure is objected to because of the following informalities:
Paragraph 78, lines 2-3: the “the motion of the foreground object and the motion of the background object” should have been “the motion of one of the foreground objects and the motion of one of the background objects” since there are more than one of each type of the objects.  (See, for example, paragraph 73)
 
Appropriate correction is required.


Claim Objections

Claims 1, 6, 11 and 12 are objected to because of the following informalities:
Claim 1,
Lines 8-9: per paragraph 58 of the published application “a pre-determined shape of the background of the image” should have been “a pre-determined shape for modifying the identified background object” 
Line 12: “object to” should have been “object according to”
Lines 12-13: for clarity change “pre-determined shape of the background” to  “pre-determined shape”
Claim 6: amend as for claim 1 above
Claim 11, line 2: “object to” should have been “object according to”
Claim 12, line 2: “object to” should have been “object according to”

Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 18 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 18 recites the limitation "the object" in lines 4, 6, 7, 9 and 10.  Since there are two different possible antecedent bases (specifically, in claim 6: the identified foreground and background objects) for this limitation in the base claim, it is not clear which of the objects is referred to by “the object.”  Therefore the metes and bounds of the claim cannot be ascertained.  (Note: for examination purpose claim 18 will be interpreted as depending on claim 7 instead.  This is also because claim 18 is virtually identical to claim 3, which depends on claim 2, the method counterpart of claim 7)

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1-3, 6-8, 10, 12, 13, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hsun (US 2015/0117777), Lee (US 2015/0116542 - IDS) and Li (US 2017/0310884).

Regarding claim 1, Hsun discloses a device [Fig. 3]: 
identifying, by the electronic device, a foreground object (included in in-focus region of the image) and a background object (included in out-of-focus region of the image);
[Figs. 1, 2, 4, 6 and paragraphs 26 (“…The region parser 116…identify one or more objects within the foreground and background regions of the input image…determine characteristics of the identified objects”), 43 (“…determine that certain objects …correspond to individuals while other objects correspond to buildings or other background objects…further…identify faces of individuals”).  Note that the foreground object and the background object are in the in-focus and the out-of-focus areas, respectively is taught by Lee; see the analysis below]
determining, by the electronic devicidentified foreground object and a context of the  identified background object in the image;

modifying, by the electronic device, the identified background object to the determined pre-defined shape of the background
[Figs. 4-6 and paragraphs 27 (“…receives region data 124 and object characteristics 125…and selects…a second effect…The second effect is applied to…specific objects within the background region. The effects may comprise sharpening, blurring, color change, warping, replacement of an image”).  Note that modifying according to the determined predefined shape is taught by Li; see the analysis below]
displaying, by the electronic device, the image with the modified background object, 
[Figs. 2 (ref. 104), 8 (“output image”) and paragraphs 28 (“…the media editing system 102 comprises…a display 104”), 49 (“…applies the effects in the subgroup selection to the input image to generate an output image”).  Note: while not expressly disclosed, displaying a modified image was well known in the art and one of ordinary obviously would have done so to allow a user to review the modification]

	Hsun does not expressly disclose the following, which are taught by Lee and Li :
(that the foreground object is) included in in-focus region of the image) and 
(that the background object is) included in out-of-focus region of the image;
[Lee: paragraphs 6 (“…there are increasing needs that a user wishes to…photograph an image with various effects”), 7 (“Among the effects, there may be the out-of-focus effect. The out-of-focus effect is a method, while photographing a subject, of exactly setting a focus on a subject to make the subject photographed clearly, but not setting a focus on a background other than the subject, in order to concentrate a focus on the subject”)]
determining, by the electronic device, a pre-determined shape of the background of the image based on the context of the identified foreground object and the context of the identified background object;
wherein the context of the identified foreground object and the context of the identified background object comprises at least one of an activity, a shape, a size and a motion expressed by the identified foreground object and the identified background object, respectively
[Lee: Figs. 7, 8 and paragraphs 67 (“when a light source point…is in a format of a line, the controller 130 may map a bokeh pattern as a plurality of bokeh patterns according to the format of the line, and gradually change transparency of the plurality of bokeh patterns according to brightness of the light source point along the format of the line”), 78 (“…FIG. 7 is a view…of detecting a light point and dividing an area in an image including a bokeh…light source 71, 72, 73, 74, 75, and 76”), 80 (“Each bokeh may have a different size or shape”), 81 (“…When a bokeh pattern is mapped, each bokeh will be changed from the angulated or round bokeh to a shape of the mapped bokeh pattern. That is, as illustrated in 
Li: Fig. 3 and paragraph 32 (“…generate and cause presentation of suggestions and instructions for modification to image composition within the field of view of the image capture device based on the object of interest, backgrounds, and ambient characteristic”).  Note that the applied teaching from Li is to determine the pre-determined shape based on the contexts of both the identified foreground and the identified background objects]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the invention of Hsun with the teachings of Lee and Li as set forth above.  The reasons for doing so at least would have been to have the captured image that concentrate a focus on the subject and to enable a user to make a bokeh image in various concepts, as Lee indicated in paragraphs 7 and 10, as well as to provide image effects that reflects the context of the image, as Li suggests in paragraph 2. 

Regarding claim 6, per the analysis of claim 1 the combined invention discloses all its operations (identify, determine, modify and display) and additionally (by Hsun) at least one processor and memory that can carry out the operations.  [See Figs. 1-3 of Hsun.]

>><<
Regarding claim 2 (and similarly claim 7), the combined invention of Hsun, Lee and Li further discloses:
determining an effect and at least one of a shape, an object, or a surface based on a background pattern;
transforming at least one of a shape, an object, or a surface available in the background of the image with at least one of the shape, the object, or the surface based on the effect  
[Lee: Figs. 7, 8 and paragraphs 78 (“…FIG. 7 is a view…of detecting a light point and dividing an area in an image including a bokeh…light source 71, 72, 73, 74, 75, and 76”), 80 (“Each bokeh may have a different size or shape”), 81 (“…When a bokeh pattern is mapped, each bokeh will be changed from the angulated or round bokeh to a shape of the mapped bokeh pattern. That is, as illustrated in FIG. 8, each bokeh…may be mapped to a star-shaped pattern (81, 82, 83, 84) or a heart-shaped pattern (85, 86) from the round shape (71, 72, 73, 74, 75, 76)”).  Note that the modification is based on the background pattern, e.g., from the circles in Fig. 7 to stars and hearts of Fig. 8]

Regarding claim 3 (and similarly claim 18), the combined invention further discloses:
wherein the transforming is done by at least one of: 














blurring the shape, the object, and the surfa
ce available in the background of the image based on the effect;


Preliminary Amendment dated: August 7, 2020
overlaying the shape, the object, and the surface in the background pattern over the shape, the object, and the surface available in the background of the image based on the effect;
replacing the shape, the object, and the surface available in the background of the image with the shape, the object, and the surface in the background pattern based on the effect  
[Hsun: Paragraph 27 (“…The effects may comprise sharpening, blurring, color change, warping, replacement of an image”).
Lee: Paragraph 81 (“…When a bokeh pattern is mapped, each bokeh will be changed from the angulated or round bokeh to a shape of the mapped bokeh pattern”)]

Regarding claim 8, the combined invention further discloses:
performing scene analysis to identify a surface present in the background of the image;
performing scene analysis of the identified foreground object to determine a context of the image;
[Per the analysis of claim 1]
identifying at least one of the determined pre-defined shape or a pattern from a repository, related to the context of the image;
transforming at least in part, the surface present in the background of the image with that of the at least one of the determined pre-defined shape and the pattern related to the context of the image  
[Per the analysis of claim 2]

Regarding claim 10 (and similarly claim 15), the combined invention further discloses:
wherein the background object or the surface in the background are blurred  
[Hsun: Paragraph 27 (“…The effects may comprise sharpening, blurring, color change, warping, replacement of an image”)]

Regarding claim 12 (and similarly claim 17), the combined invention further discloses:
wherein modifying the identified background object to the determined pre- defined shape of the background comprises replacing the background object or the surface with the determined pre-defined shape
[Per the analysis of claim 1 above.  See also Lee: paragraph 81 (“…When a bokeh pattern is mapped, each bokeh will be changed from the angulated or round bokeh to a shape of the mapped bokeh pattern”)]

Regarding claim 13, it is similarly analyzed as per the analyses of claim 6 (base claim) and claim 8 (containing the specific same limitations).


Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hsun (US 2015/0117777), Lee (US 2015/0116542 - IDS) and Li (US 2017/0310884) as applied to claims 1-3, 6-8, 10, 12, 13, 15, 17 and 18 above, and further in view of Bojja et al. (US 2017/0185581).

Regarding claim 9 (and similarly claim 14), the combined invention of Hsun, Lee and Li discloses all limitations of its parent claim 8 (respectively claim 13) but not expressly the following, which are taught by Bojja: 
recommending the surface present in the background with that of the determined pre-defined shape and the pattern related to the context of the image 
[Paragraph 5 (“…suggest one or more emoji to users…to replace content…Content can include text…images…content can be analyzed by the system…and, based on the analysis, the system can provide emoji suggestions to the user”).  Note that the applied teaching here is to recommend the replacement item based on the analysis of content (i.e., context).  That the item is a shape is taught by Lee, per the analysis of claims 2 and 8 above]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the invention with the teachings of Bojja as set forth above.  The reasons for doing so at least would have been to save a user time in finding an appropriate item to use, as Bojja indicated in paragraphs 4 and 5.


Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hsun (US 2015/0117777), Lee (US 2015/0116542 - IDS) and Li (US 2017/0310884) as applied to claims 1-3, 6-8, 10, 12, 13, 15, 17 and 18 above, and further in view of O’Donovan (US 2017/0032553).

Regarding claim 11 (and similarly claim 16), the combined invention of Hsun, Lee and Li discloses all limitations of its parent claim 8 (respectively claim 13) but not expressly the following, which are taught by O’Donovan:
wherein modifying the identified background object to the determined pre- defined shape of the background comprises overlaying the background object or the surface with the determined pre-defined shape  
[Figs. 1B, 2D and paragraphs 34 (“…the editable digital design 104a includes an underlying image 108…that serves as a background for an overlay 110 (e.g., "Summer 2015" within an oval backing shape). The backing shape of the overlay 110 is completely opaque…the overlay 110 may be more transparent so as to allow portion of the underlying image 108 behind the overlay 110 to be viewed”), 68 (“…In response to the user selecting the backing shape 130…apply the shape illustrated by the backing shape 130 to the digital design 104a”)]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the invention with the teachings of O’Donovan as set forth above.  The reasons for doing so at least would have been to 

Conclusion and Contact Information

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Schiller (US 9,357,123)—[Fig. 3 and col. 7, lines 41-44 (“ FIG. 3 illustrates…a segmented image in which an in-focus foreground object is selected from an out-of-focus background”)]
Van de Sluis et al. (US 2018/0376564)—[Fig. 4 and paragraph 29 (“FIG. 4 shows…(e.g. the object 410 being in-focus and the remainder of the image, the beach background, being out-of-focus)…A first area 420 in the image 400 is selected, the first area 420 comprising the object 410”)]
Kansara (US 2018/0300554)—[Paragraph 44 (“…A saliency map may also include a saliency value assigned to the person or object of focus…within the image…identify how much that person or object stands out with respect to the background (e.g., the portion that is out-of-focus)”)]
Fu et al. (US 2009/0087105)—[Paragraph 38 (“…The objects searched out can be modified (such as added with other contents) or replaced depending on the type of the marker tag (background tag or object tag)”)]

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451.  The examiner can normally be reached on M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        March 12, 2022